Citation Nr: 0933017	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  96-41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 70 percent prior to 
November 7, 1996, for psychological factors (depression and 
anxiety) affecting physical condition with pancreatitis.

3.  Entitlement to a rating in excess of 70 percent from 
November 7, 1996, to December 31, 1998, for a major 
depressive disorder with anxiety.

4.  Entitlement to a disability rating in excess of 10 
percent from November 7, 1996, for irritable bowel syndrome 
with pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a back disorder.  The RO also denied a claim 
for a disability rating in excess of 10 percent for 
psychophysiological gastrointestinal reaction with 
pancreatitis.  In a May 1997 rating decision, the RO granted 
a 50 percent disability rating for psychophysiological 
gastrointestinal reaction with pancreatitis effective 
September 4, 1996.

In March 1999, the Board of Veterans' Appeals (Board), in 
pertinent part, remanded the request to reopen a claim of 
service connection of a back disorder and the claim for 
increased ratings for a psychophysiological reaction with 
pancreatitis for further development and adjudicative action.

In an April 2001 statement, it appears that the Veteran 
indicated that granting a 70 percent disability rating 
effective September 4, 1995, and granting a claim for a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) effective December 1998, 
"would be considered a full grant of benefits on appeal."

In an August 2002 rating decision, the RO reclassified the 
service-connected psychophysiological gastrointestinal 
reaction with pancreatitis as psychological factors 
(depression and anxiety) affecting physical condition and 
granted a 70 percent disability rating for that disorder 
effective from December 4, 1995, the date of receipt of the 
claim for an increased rating, to November 7, 1996.

The RO then reclassified that disorder, psychological factors 
(depression and anxiety) affecting physical condition, as two 
separate disorders - major depressive disorder with anxiety, 
and irritable bowel syndrome - effective November 7, 1996.  
The RO granted a 70 percent disability rating for major 
depressive disorder with anxiety effective November 7, 1996, 
and a 100 percent disability rating for that disorder 
effective January 1, 1999.  The RO granted a 10 percent 
disability rating for irritable bowel syndrome effective 
November 7, 1996.  In an August 2002 supplemental statement 
of the case, the RO indicated that the physical condition of 
his service-connected disability - pancreatitis - was now 
classified as irritable bowel syndrome.

In the August 2002 supplemental statement of the case, the RO 
indicated that the grant of a 100 percent disability rating 
for major depressive disorder with anxiety was a full grant 
of that claim on appeal, and that the issue of TDIU was moot.  
However, the RO did not grant a 100 percent disability rating 
for major depressive disorder prior to January 1, 1999, 
whereas the Veteran requested a grant of TDIU effective 
December 1998 as a condition for withdrawing at least his 
appeal on that issue. Additionally, the RO granted a 70 
percent disability rating for psychological factors 
(depression and anxiety) affecting physical condition 
effective December 4, 1995, but it appears that the Veteran 
requested a 70 percent rating effective September 4, 1995, as 
another condition for withdrawing at least his appeal on that 
issue.  Therefore, the above-mentioned grants of higher 
disability ratings are not a full grant of benefits sought on 
appeal, and the issues of increased ratings for service- 
connected psychiatric and gastrointestinal disorders have not 
been withdrawn.

In its October 2003 decision, the Board reopened the 
Veteran's claim of entitlement to service connection for a 
back disability.

In light of the above, the issues are as stated on the title 
page.

FINDINGS OF FACT

1.  A back disability is related to service.

2.  For the prior to November 7, 1996, psychological factors 
(depression and anxiety) affecting physical condition with 
pancreatitis was manifested by no more than severe impairment 
of the ability to establish and maintain effective or 
favorable relationships with people and severe impairment in 
the ability to obtain and retain employment.

3.  For the period from November 7, 1996, to December 31, 
1998, major depressive disorder with anxiety was manifested 
by occupational and social impairment with deficiencies in 
most areas due to near continuous depression.

4.  For the period from November 7, 1996, irritable bowel 
syndrome with pancreatitis is manifested by alternating 
diarrhea and constipation with more or less constant 
abdominal distress.


CONCLUSIONS OF LAW

1.  A back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  For the period prior to November 7, 1996, the criteria 
for an evaluation in excess of 70 percent for psychological 
factors (depression and anxiety) affecting physical condition 
with pancreatitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

3.  For the period from November 7, 1996, to December 31, 
1998 the criteria for an evaluation in excess of 70 percent 
for major depressive disorder with anxiety have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2008).

4.  The criteria for an evaluation of 30 percent for 
irritable bowel syndrome with pancreatitis have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the Veteran's claim of entitlement to service 
connection for a back disability, the Board finds that the 
evidence currently of record is sufficient to substantiate 
the claim.  As such, no further discussion of the VCAA is 
required.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In October 1999 the Veteran was invited to submit additional 
evidence, to include treatment at VA or private facilities.  
He was asked to identify any treatment sources so that 
records could be requested.  

A May 2005 letter asked the Veteran to identify all sources 
of treatment or evaluation.  He was specifically asked for 
evidence pertaining to his psychiatric and gastrointestinal 
symptoms.  The evidence of record was listed and the Veteran 
was told how VA would assist him in obtaining additional 
relevant evidence.  

In November 2005 the Veteran was advised of the status of his 
claim.  

In June 2006 the Veteran was provided with information 
concerning the manner in which VA determines disability 
ratings and effective dates.  He was advised that VA uses a 
schedule for evaluating disabilities and that it considered 
evidence including the nature and symptoms of a condition; 
the severity and duration of symptoms; and the impact of the 
condition and symptoms on employment.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  The June 2006 
letter advised the Veteran that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
Veteran whether the Diagnostic Codes pertinent to the 
disability contain criteria necessary for entitlement to a 
higher rating that would not be satisfied by the Veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the Veteran's employment and daily life.  The 
Board's review of the record, however, demonstrates that the 
Veteran had knowledge of what was necessary to substantiate 
his claim.  In this regard, the Board notes that the Veteran 
has discussed the impact of his service-connected 
disabilities in numerous communications with VA.  Moreover, 
the Board observes that with respect to the evaluation of the 
Veteran's psychiatric disability, the Board is considering a 
discrete period prior to December 31, 1998 and that it 
appears that all procurable evidence has been associated with 
the file.  In essence, the record demonstrates that that the 
Veteran was aware of the evidence necessary to substantiate 
his claims for increase.  The Board therefore finds that the 
fundamental fairness of the adjudication process is not 
compromised in this case.

With respect to VA's duty to assist, VA examination reports 
are of record, and the Board finds that the examinations were 
adequate, in that they were conducted by neutral, skilled 
providers who took a history from the Veteran and discussed 
the evidence of record as it related to the claimed 
disabilities.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records reflect that the Veteran was 
assessed in June 1968 with low back syndrome.  He was 
prescribed muscle relaxants and given an exercise sheet for 
the back muscles.  He reported continuing problems less than 
one week later.  Decreased range of motion of the back was 
noted at that time.  

A VA X-ray report dated in December 1996 indicates that the 
Veteran had mild anterior tapering of the L1 vertebral body.  
The examiner noted that such was most likely the result of 
old trauma.  

The Veteran's private physician has related the Veteran's 
current low back disability to a reported fall in service.  
Treatment records from J.S.C., M.D. note that lumbar sprain 
was assessed in July 1995.  In an April 2008 letter, Dr. C. 
indicated that the Veteran fell in service and sustained an 
injury to his low back, and that the disability had continued 
to the present.  

On VA examination in September 2006, the Veteran reported a 
fall backwards down a hill in service, resulting in pain in 
his low back.  The examiner concluded that, based on the 
available information, the Veteran's current lower back 
condition was not caused by or related to service.  He did 
not otherwise discuss the rationale for his conclusion.

Having reviewed the evidence pertaining to this claim, the 
Board concludes that the evidence is in relative equipoise 
and that service connection is warranted.  There is evidence 
of treatment in service, as well as an assertion by the 
Veteran that his back complaints continued since that time.  
He is competent to report the occurrence of symptoms.  
Moreover, the Board is presented with conflicting evidence 
regarding the etiology of this claimed disability.  It finds 
that the reports and statements by Dr. C. are most probative 
of the question at hand.  As such, the grant of service 
connection for the claimed low back disability is 
appropriate.  

	Ratings

The report of a VA psychiatric examination conducted in 
August 1993 indicates that the Veteran had numerous vague 
complaints which were highly suggestive of multiple 
psychoneurotic, physiological reactions.  The Veteran 
reported that he generally felt nervous, depressed, and 
unhappy.  He noted that he had not been recently hospitalized 
for psychiatric problems, but indicated that his major 
concern was ongoing blood in his stool.  He also reported 
flatulence, upper gastrointestinal discomfort, dyspepsia, 
sleeplessness, depression, and unemployment.  Objectively, 
the Veteran was oriented, friendly, and cooperative.  His 
affect was somewhat tense and his mood was slightly 
depressed.  He spoke coherently with no suggestion of 
loosening of association, ideas of reference, or delusional 
thinking.  He denied hallucinations or suicidal thinking.  He 
did well on cognitive testing.  His memory was intact.  His 
judgment and insight were unimpaired.  There was no evidence 
of schizophrenia, bipolar disorder, or organic brain 
dysfunction.  The diagnoses were psychophysiological 
gastrointestinal reaction by history and dysthymia.  The 
examiner assessed the Veteran's Global Assessment of 
Functioning (GAF) score as 70.   

VA intestines and gastrointestinal examinations were also 
carried out in August 1993.  The examiner noted that the 
Veteran weighed 168 pounds and was not anemic by history.  No 
malnutrition was noted.  The Veteran reported occasional 
nausea, diarrhea, and constipation.  He indicated that he had 
abdominal pain.  The examiner concluded that the likely 
etiology of the Veteran's abdominal discomfort was irritable 
bowel syndrome.  He noted that a complete gastrointestinal 
workup revealed no abnormality.

A VA vocational rehabilitation counseling record dated in 
September 1994 indicates that the Veteran's demeanor was 
pleasant, cordial, and cooperative.  His affect appeared 
labile and his mood was dysphoric.  He was oriented times 
three and cognizant of the proceedings of the date.  Insight 
and judgment were intact and the Veteran's speech was of 
normal tone and spontaneity.  The Veteran reported that he 
was depressed and that he had entertained suicidal ideation 
twice.  He also endorsed homicidal thoughts.  He portrayed 
his current mental state as nervous.  

A psychovocational evaluation was carried out in June 1996.  
The provider noted that the Veteran was polite and 
cooperative.  He seemed anxious.  He did not appear to have 
any serious problems with speech or language skills and there 
was no clear evidence of a thought disorder.  He endorsed 
depression, and stated that it became severe two to three 
times per month, to the extent that he isolated himself and 
would not be able to function at work.  The examiner noted 
various problems that might be stress related, such as 
dizziness, hand tremors, and difficulty swallowing, as well 
as persistent diarrhea.  The Veteran reported that he 
experienced shortness of breath, problems with memory and 
concentration, and problems sleeping.  In summary, the 
examiner noted that the Veteran was interpersonally 
appropriate with him during the interview, although it did 
appear that he was experiencing some problems with depression 
and anxiety.  He noted that the Veteran seemed to have 
problems with concentration and work pace.  He concluded that 
the Veteran would probably not function well under stress and 
might also have some difficulty with public contact.  He 
indicated that the Veteran's prognosis for vocational success 
was guarded.

On VA psychiatric examination in April 1996, the Veteran's 
history was reviewed.  The Veteran reported that his long 
term gastrointestinal symptoms included abdominal burning, 
diarrhea, blood in his stool, and intestinal gas.  
Psychologically, he reported depression that aggravated his 
gastrointestinal symptoms.  He noted problems sleeping, 
pacing around, and aggravation of his stomach and diarrhea 
due to his emotional state.  He stated that he had been 
unemployed due to back problems, but that he continued to 
seek work.  Objectively, the Veteran was cooperative, 
friendly, and quite verbal.  His affect was cheerful.  The 
examiner noted evidence of mild flashback-like experiences 
with regard to odors, difficulty sleeping, and perimeter like 
behavior suggestive of partial posttraumatic stress disorder 
(PTSD) symptoms.  Cognitive functions were generally intact.  
There was no evidence of psychosis.  The Veteran related his 
physical symptoms to psychological symptoms, and vice versa.  
The diagnoses were psychological factors effecting physical 
condition and probable dysthymia with episodes of major 
depression.  The examiner concluded that the Veteran's 
current GAF score was 40 and that his GAF over the previous 
year was also 40.

A private treatment record dated in June 1996, by J.S.C., 
M.D. indicates probable recurrence of H. Pylori infection.  A 
subsequent June 1996 treatment record indicates that H. 
Pylori serology was positive.  The Veteran reported continued 
intermittent positive stools and dyspepsia despite 
medication.  

A June 1996 VA treatment record reflects the Veteran's report 
of inability to sleep, night sweats, and anxiety.  He was not 
homicidal or suicidal, but stated that he often wished that 
he would die.  

In September 1996 Dr. C. noted rectal bleeding, probably 
related to irritable bowel syndrome (IBS) or internal 
hemorrhoids secondary to alcoholism.  He also noted recent 
amnesia and loss of contact with reality, probably related to 
alcohol and the possibility of a head injury.  

A VA vocational rehabilitation counseling record dated in 
October 1996 indicates that a month previously, the Veteran 
had gotten a job at a high school working as a security guard 
for 20 hours per week.  The Veteran reported that his stomach 
burned and that he had a lot of gas.  He stated that he had 
bloody stools.  Under behavioral impressions, the counselor 
indicated that the Veteran was oriented, pleasant, and 
cooperative.  

In October 1996 Dr. C. diagnosed major depression, maybe 
manic, and high anxiety.  At that time, the Veteran reported 
that he had been working in school security four hours per 
day and that he wanted to get back into that work due to 
excessive financial pressure.

An October 1996 VA treatment record indicates the Veteran's 
report of a four day episode of severe disorientation during 
the previous two months.  He also reported extreme anxiety 
and a sense of pending doom.

A November 1996 VA treatment record indicates that the 
Veteran was brought in from a job site with reports of 
feeling funny.  He endorsed anxiety and dizziness.  He also 
reported previous anxiety spells.

A subsequent November 1996 referral report notes the 
September 1996 dissociative episode.  The Veteran was alert, 
attentive, and cooperative.  His affect appeared depressed.  
He was normally oriented, and his performance was 
characterized by marked variability and inconsistency.  The 
examiner noted that the Veteran was experiencing significant 
situational stressors and appeared to be depressed and 
anxious.

In December 1996 the Veteran underwent a colon barium enema.  
The preliminary film revealed an unremarkable bowel pattern.  
The iliocecal valve was prominent, but the examiner noted 
that such finding could be a normal variant.  

On VA gastrointestinal examination in December 1996, the 
Veteran's history was reviewed.  He stated that he appeared 
to be passing a large amount of blood in his stool from two 
to ten times per  month.  The examiner reviewed the report of 
the barium enema and noted the prominent iliocecal valve and 
some transient left sided colon spasm, but no other 
abnormalities.  The diagnosis was chronic intermittent rectal 
bleeding secondary to internal hemorrhoids.  The examiner 
noted that the Veteran was status post banding of the 
hemorrhoids one year previously, without significant 
improvement.  

On VA psychiatric examination in December 1996, the examiner 
noted that the claims file had been reviewed.  The examiner 
specifically noted the reported episode of amnesia and loss 
of contact with reality documented in the September 1996 
treatment record.  The Veteran stated that the day following 
Labor Day he had experienced an episode of amnesia that 
lasted approximately four days, relating that he went totally 
blank.  He continued to describe problems of a 
gastrointestinal nature with his stomach and stated that his 
stomach hurt most of the time.  He reported difficulty 
sleeping but denied nightmares and dreams.  He stated that he 
stayed depressed a lot and related that symptom to his 
stomach and back problems.  He denied suicidal ideation 
though he stated that he wished sometimes that he was not 
there.  He described his family relationships as good but 
stated that his wife did get mad at him.  He reported that he 
did not participate in any social activities.  Mental status 
examination revealed intact immediate memory and mildly 
impaired recent memory.  Remote memory evidenced some gaps.  
The Veteran was oriented times three and his speech was 
normal.  Thought process production was generally spontaneous 
and continuity of thought was goal directed and coherent.  
Thought content contained no suicidal or homicidal ideation.  
There were no delusions, ideas of reference, or feelings of 
unreality.  Concentration was good.  The Veteran reported 
that his mood was dizzy and lightheaded.  The examiner 
evaluated the Veteran's mood as euthymic and his range of 
affect as broad.  The Veteran was alert, responsive, and 
cooperative.  Judgment was good and insight was poor.  The 
diagnoses were psychological factors affecting physical 
condition and alcohol abuse.  The Veteran's GAF score was 40.

In February 1997 the Veteran presented with a frightened and 
tentative manner.  He displayed a high degree of anxiety.

The Veteran was hospitalized for less than one week at a VA 
facility in March 1997.  On discharge, he had some 
psychomotor retardation.  Attention and concentration were 
adequate.  His affect was appropriate and his mood was 
depressed.  Speech was of low tone and was not spontaneous, 
but was otherwise coherent and relevant.  The Veteran was not 
delusional and denied hallucinations.  He was oriented.  
Memory was intact for recent and remote events, but immediate 
recall was defective.  Abstract reasoning was logical.  The 
Veteran denied suicidal or homicidal ideation.  He had 
partial insight and his ability for good judgment was fair.  
The Veteran requested discharge so that he could work and 
support his family.  

In April 1997 the Veteran reported that he was working with a 
friend, helping lay tile.  He stated that he was considering 
accounting as an occupation.  

In June 1997 the Veteran reported intermittent insomnia and 
hyperalertness.  He stated that his appetite was not good.  
He reported that overall, he was doing somewhat better on 
medication and was sleeping better.  He reported bowel 
reactivity.  Objectively, the provider noted less anxiety.  
The impression was generalized anxiety disorder.

In November 1997 the Veteran presented as very anxious and 
crying.  He expressed fear about everything.  He was 
coherent.  He denied suicidal ideation.  The impression was 
generalized anxiety disorder with panic episodes, major 
depressive disorder, and probable underlying PTSD.

In December 1997 the Veteran smiled with ease.  The provider 
noted that the Veteran's symptoms were improved.  
Subsequently that month, the Veteran was less dysphoric and 
cognitively intact.  The provider noted ongoing multiple 
anxiety related symptoms but no psychosis.  The impression 
was generalized anxiety disorder with episodes of panic, 
dissociation, and conversion; major depression, improved; and 
probable PTSD.

In March 1998 the Veteran was described as less anxious with 
a better mood.  He continued to describe ongoing severe 
anxiety symptoms but no psychotic symptoms.  He denied recent 
dissociative episodes.  The Veteran related that his wife 
discouraged him from taking his medications as prescribed.  

A May 1998 VA vocational rehabilitation counseling record 
indicates the Veteran's report of working with a friend in a 
tiling business.  He also reported that he had been doing 
some painting.  The counselor noted that the Veteran became 
very emotional during his session, crying openly.  The 
Veteran was encouraged to reengage in counseling.

In June 1998 the Veteran reported that he was attempting to 
obtain a job as a probation officer.  The provider noted 
significant anxiety, but that the Veteran was appropriate and 
cooperative.  The Veteran was moderately dysphoric.  No 
dissociative symptoms were noted.  

An October 1998 VA treatment record notes that the Veteran 
was working but that he had considered leaving the job 
because it was too stressful for him.  Another provider noted 
that the Veteran was working in a law office.  He was 
dysphoric and his mood was depressed.

A VA digestive conditions examination was carried out in July 
1999.  The Veteran reported reduced appetite and irregular 
bowel movements which alternated between six and seven loose 
stools on one day and might be followed by episodes of 
constipation.  He also reported frequent burning or cramping 
pain across the lower abdomen, occurring as often as daily.  
He denied a history of alcohol.  He endorsed frequent nausea 
but denied vomiting.  Physical examination revealed a soft 
nontender abdomen with no palpable masses.  The liver and 
spleen were not palpably enlarged.  Bowel sounds were within 
normal limits.  The examiner noted that laboratory testing 
was within normal limits, with the exception of cholesterol.  
The examiner concluded that many of the Veteran's symptoms, 
which were of a lower abdominal nature, suggested functional 
or irritable bowel syndrome.

An October 1999 treatment record by Dr. C. notes the 
Veteran's report that he had derived significant benefit from 
his counselor, but that VA had stopped paying for that 
treatment.  He reported that his medications were producing 
bloody diarrhea and severe epigastric pain.  The diagnoses 
were major depression and IBS with bleeding.

A November 2000 VA treatment record indicates the Veteran's 
report of a diagnosis of irritable bowel syndrome by his 
private physician. He reported an episode of diarrhea earlier 
than month.  He denied blood in his stool, but stated that 
his diarrhea was watery and semiformed stools with mucus.  
Physical examination revealed positive bowel sounds.  There 
were no palpable masses or lesions and no rebound tenderness 
or guarding.

In October 2001 the Veteran reported a recent weight loss.  
The provider indicated that the Veteran had an inadequate 
calorie intake and that he burned an excessive amount of 
calories with mental stress sand constant pacing.  

In November 2002, the Veteran reported abdominal cramping and 
diarrhea of three days' duration.  He indicated that he had 
flare ups of his IBS three or four times per month.  He 
stated that he had not taken the medication prescribed by his 
primary care provider for diarrhea.

In August 2005 the Veteran reported continuing stomach pain.  
He stated that his gastrointestinal symptoms were better with 
anti-ulcer medications.  

In June 2006, the AOJ requested a gastrointestinal 
examination to determine the extent of the Veteran's IBS.  A 
notation from a VA Medical Center indicates that the Veteran 
cancelled and did not reschedule a sigmoidoscopy scheduled 
for July 2006.  In November 2006, a VA physician indicated 
that the Veteran had not been compliant with testing that had 
been requested for rating purposes.  He noted that laboratory 
testing, sigmoidoscopy, and a cat scan were requested after a 
review of the claims file in July 2006 to obtain findings in 
relation to the requested examination.  He noted that as the 
Veteran did not report for the requested testing, he was 
unable to complete a rating examination, because the 
requested tests were required prior to the actual appointment 
with an examiner.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

	Psychological Disorder

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed Reg. 
52700 (1996).

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
Veteran's disability for periods preceding the effective date 
of the regulatory change. VAOPGCPREC 3-00.

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation is warranted when the symptoms of 
psychological factors affecting a gastrointestinal condition 
are less than the criteria for a 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation is warranted for adjustment disorder if there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired. In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or 
there is a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9502 (1996).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under the criteria which became effective November 7, 1996, 
major depression warrants a 10 percent evaluation where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.  A 30 percent evaluation is appropriate if there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is indicated where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is indicated where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2008).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2008).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (DSM-IV) at 32).

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  A score of 41-50 is 
assigned where there are "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 is appropriate where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
is indicated where there are "Some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  A score of 71-80 is appropriate when 
"If symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork)."  Id.  A 
score of 81 to 90 is assessed where there are "Absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
occasional argument with family members)." Id.



		Period Prior to November 7, 1996

A higher evaluation for this period requires that the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; or a demonstrable inability to 
obtain or retain employment.  

The evidence pertaining to this period reflects that the 
Veteran's mood was generally depressed or dysphoric, and that 
his affect was variously noted to be tense, cheerful, and 
labile.  No evidence of a thought disorder is recorded.  The 
Veteran was interpersonally appropriate in his interactions 
with counselors and examiners.  He was oriented, friendly, 
and cooperative.  He presented as anxious and tense, but 
there was no evidence of psychosis and no more than slight 
impairment in memory.  Cognitive functions were generally 
intact.  In June 1996 he did display problems with 
concentration and work pace, and a psychovocational evaluator 
determined that the Veteran would probably not function well 
under stress.  However, the Veteran reported in April 1996 
that he was unemployed due to a back disability.  The record 
also establishes that the April 1996 VA examiner assigned a 
GAF score of 40.

The evidence pertaining to this period does not reflect 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms, disturbed thought or behavior 
processes, or demonstrable inability to obtain or retain 
employment due to the Veteran's service-connected psychiatric 
disability.  Rather, the record discloses that the Veteran 
did some work during this time, and that a reported period of 
unemployment was due to a back disability.  The June 1996 
psychovocational evaluator noted that the Veteran had some 
problems with depression and anxiety, as well as difficulty 
with concentration and work pace, but did not indicate that 
the Veteran was unemployable due to the psychiatric 
disability or that he was totally disabled.  There is no 
objective or subjective evidence of virtual isolation in the 
community.  Rather, the record tends to establish that the 
Veteran's employment required some interaction with others, 
thus discounting virtual isolation.  In essence, the 
Veteran's symptoms during this period did not more closely 
approximate the criteria for a 100 percent evaluation.  

The Board notes that the Veteran is competent to report that 
his psychiatric disability is worse than evaluated; however, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that an evaluation in excess of 70 percent for the period 
prior to November 7, 1996 is not warranted.

		Period from November 7, 1996 to December 31, 1998

An evaluation higher than 70 percent for this period requires 
evidence of total occupational and social impairment, due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The evidence pertaining to this period demonstrates that the 
Veteran's affect was generally depressed, dysphoric, or 
anxious and that his mood was depressed.  He repeatedly 
denied suicidal and homicidal ideation.  Mild impairment of 
memory was noted.  The Veteran was oriented and his speech 
was normal.  There were no delusions, ideas of reference, or 
feelings of unreality.  Concentration was good, and the 
Veteran was noted to be alert, responsive, and cooperative.  
While significant anxiety was noted, the Veteran reported 
during this period that he continued to work with a friend in 
a tiling business, and mentioned to a mental health provider 
that he was considering other occupational possibilities.  
However, the Veteran's thought processes are not grossly 
impaired.  He does not engage in grossly inappropriate 
behavior.  There is no indication of formal thought disorder.  
The Veteran's GAF score was assessed in December 1996 as 40, 
which indicates major impairment.  However, the Veteran does 
not have impairment of reality testing or communication, nor 
is there evidence of total occupational and social impairment 
characterized by gross impairment in thought processes or 
communication, delusions or hallucinations, inability to 
perform activities of daily living, disorientation, or 
profound memory loss.  Rather, the evidence pertaining to the 
current period points to serious symptoms or serious 
impairment in social and occupational functioning, as 
supported the objective evidence.  In sum, record does not 
establish that the Veteran suffers from totally 
incapacitating symptoms or that there is total occupational 
and social impairment.  In summary, the evidence for this 
period reflects no findings consistent with total social and 
occupational impairment.  Accordingly, the Board has 
determined that an evaluation in excess of 70 percent is not 
warranted.

The Board again observes that the Veteran is competent to 
report that his psychiatric disability is worse than 
evaluated for this period; however, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 70 percent for the period from 
November 7, 1996 to December 31, 1998 is not warranted.

	Irritable Bowel Syndrome from November 7, 1996

Irritable bowel syndrome (IBS) is provided a 10 percent 
evaluation where there is moderate disability due to frequent 
episodes of bowel disturbance with abdominal distress.  A 
maximum 30 percent evaluation is applicable where there is 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  38 C.F.R. § 4.114, DC 7319 (2008). 

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that an evaluation of 30 
percent for IBS is warranted.  Review of the record 
pertaining to this disability reflects that the Veteran has 
repeatedly reported near-constant abdominal distress.  Both 
medical and mental health records disclose the Veteran's 
consistent concern over diarrhea and constipation, as well as 
abdominal pain.  He experiences alternating diarrhea and 
constipation, and has reported that he cannot go out with his 
wife because he might have an immediate need for a restroom.  
In summary, the Board finds that the criteria for the maximum 
evaluation of 30 percent for IBS have been met.

	Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the Veteran that his service-connected 
psychiatric disability or IBS have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Here, the Veteran has reported 
unemployment, but has specifically noted that it was due to 
his back disability.  Moreover, while he was psychiatrically 
hospitalized during the appellate period, he requested 
discharge after less than one week so that he could return to 
work.  The Board notes that 38 C.F.R. § 4.1 establishes that 
the degree of disability specified is considered adequate to 
compensate for considerable loss of working time 
proportionate to the several grades of disability.  In this 
case, the lay and medical evidence establishes that the 
Veteran has not reached even the level of considerable lost 
time.  Under these circumstances, the Board finds that the 
Veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).




ORDER

Entitlement to service connection for a back disability is 
granted.

For the period prior to November 7, 1996, an evaluation in 
excess of 70 percent for psychological factors (depression 
and anxiety) affecting physical condition with pancreatitis 
is denied.

For the period from November 7, 1996 to December 31, 1998, an 
evaluation in excess of 70 percent for major depression is 
denied.

Entitlement to an evaluation of 30 percent for IBS is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


